

116 HR 7129 IH: Stop Using Military Force Against Civilians Act
U.S. House of Representatives
2020-06-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 7129IN THE HOUSE OF REPRESENTATIVESJune 8, 2020Mr. Cicilline (for himself, Mr. Beyer, Ms. Wilson of Florida, Mr. Welch, Mr. Neal, Ms. Sewell of Alabama, Mr. Deutch, Ms. Velázquez, Mrs. Carolyn B. Maloney of New York, Mr. Meeks, and Mr. Ted Lieu of California) introduced the following bill; which was referred to the Committee on Armed ServicesA BILLTo amend title 10, United States Code, to limit the authority of the President to use the militia or Armed Forces to enforce Federal authority or to provide Federal aid to State governments, and for other purposes.1.Short titleThis Act may be cited as the Stop Using Military Force Against Civilians Act. 2.Authority to use militia or armed forces to enforce Federal authority or provide Federal aid to State governments(a)Sense of CongressIt is the sense of Congress that the use of authorities under chapter 13 of title 10, United States Code, to abridge the exercise of rights guaranteed under the First Amendment to the Constitution of the United States, including to silence protected demonstrations and protests, is unlawful and not in the interest of the United States.(b)Limitation on duration of authority(1)LimitationChapter 13 of title 10, United States Code, is amended by adding at the end the following new section:256.Limitation on duration of authority(a)Limitation on durationSubject to subsection (b) and except in the case of a natural disaster, the authority to call into Federal service or use the militia of a State or the armed forces pursuant to section 251, 252, or 253 of this chapter with respect to one set of events shall expire after a period of not more than three days. Upon termination of such authority, the President shall withdraw any militia or armed forces called into Federal service or used pursuant to such sections.(b)Congressional authorization for extensionUpon the termination of the period specified in subsection (a), the President may extend the authority referred to in such subsection for a period of not more than 14 days, if a law is enacted specifically authorizing such extension. Not more than two such authorizations for extension may be enacted into law with respect to any one set of events..(2)Conforming amendments(A)Federal aid for State governmentsSection 251 of title 10, United States Code, is amended by striking Whenever and inserting Subject to section 256 of this title, whenever.(B)Use of militia and armed forces to enforce Federal authoritySection 252 of title 10, United States Code, is amended by striking Whenever and inserting Subject to section 256 of this title, whenever.(C)Interference with State and Federal lawSection 253 of title 10, United States Code, is amended by striking The President and inserting Subject to section 256 of this title, the President. (3)Clerical amendmentThe table of sections at the beginning of chapter 13 of title 10, United States Code, is amended by adding at the end the following new item:256. Limitation on duration of authority..(c)Inclusion of territoriesSection 255 of title 10, United States Code, is amended by striking Guam and all that follows through the period and inserting each State of the United States, the District of Columbia, each commonwealth, territory, or possession of the United States, and each federally recognized Indian Tribe..